Citation Nr: 1639415	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, rated 70 percent, effective November 1, 2006.  In October 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO; a summary of the conference is in the record.  In August 2014, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now assigned to the undersigned.  

An intervening (March 2016) rating decision terminated the Veteran's total disability rating based on individual unemployability due to a service-connected disability (TDIU), effective June 1, 2016; to date, he has not appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

This appeal is from the rating assigned with a grant of service connection for PTSD.  The Board's review of the record found that it presents a less than complete disability picture of the PTSD.  The next higher (100 percent) rating requires total occupational and social impairment.  Based on the current record, the Board is unable to discern the full extent of the Veteran's occupational and social impairment.  The current record suggests that while the Veteran lives in isolation, he manages his own household, tends to his financial matters (A September 2005 rating decision found him competent to handle the disbursement of funds for VA purposes.), arranges for his meals, and otherwise tends to his daily living requirements.  Such activities suggest there is some degree of public contact.  Further, throughout the course of this appeal and in a number of statements submitted in support of his claim, he presents his claim in a logical manner, with citation to evidence of record and relevant caselaw, suggesting substantial mental functioning capacity.

The Board's August 2014 remand instructed that the Veteran's updated VA treatment records be obtained.  A review of the record found no such records added to the record.  VA treatment records are pertinent evidence, are constructively of record, and must be secured.  Therefore, a remand to ensure compliance is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The August 2014 Board remand also instructed the RO to arrange for a psychiatric examination of the Veteran to assess the current severity of his PTSD.  The record shows that such examination was scheduled, but that the Veteran failed to report.  Since then, however, he has submitted an Employment Questionnaire (which he previously declined to do), suggesting he may now be willing to cooperate with evidentiary development in this matter.  As further development is necessary anyway, another attempt to arrange for an examination of the Veteran is indicated.  [The Veteran is advised that a failure (without good cause) to report for such examination will result in the claim being decided on the record (which does not appear to now include evidence warranting an increase).  See 38 C.F.R. § 3.655.]

The Board also notes that the Veteran's submission of an Employment Questionnaire raises anew (in the context of the current claim) the matter of entitlement to a TDIU rating (which was terminated by a March 2016 rating decision).  It does not appear that the AOJ has had an opportunity to consider the Veteran's later submission and its impact on his TDIU rating.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for a psychiatric disability from June 2012 to the present.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his service-connected PTSD. The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination. The examiner should describe the nature, frequency, and severity of psychiatric symptoms found.  The report should specifically indicate whether or not the Veteran has total occupational and social impairment (if not remaining capability to function socially and at work should be described in detail).  The examiner should have available for review the schedular criteria for rating psychiatric disability, and should note the presence or absence of each symptom listed in the criteria for a 100 percent rating (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  

The examiner must include rationale with all opinions, citing to supporting factual data.

3. The AOJ should then review the record and readjudicate the claim (to encompass any related new claim for TDIU).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

